DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Owens (51,314) on June 29, 2021.
The application has been amended as follows: 
Claim 8: A battery monitoring system comprising:
a sensor device including a plurality of sensors attached to a battery; 
a monitoring device; and
a transceiving circuit configured to transmit a signal received from the monitoring device to the plurality of sensors and to transmit signals received from the plurality of sensors to the monitoring device,
wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors,
wherein the sensor device is configured to generate a surface acoustic wave (SAW) corresponding to a first signal received in the sensor device, and configured to output a plurality of second signals corresponding to SAWs varied depending on a plurality of states of a temperature of the battery, pressure of the battery, and an electrolyte leakage of the battery, respectively, and
wherein the monitoring device is configured to transmit the first signal, which is used to generate the SAW, to the sensor device, to receive the plurality of second signals from the sensor device, and to identify the states of the battery by analyzing the plurality of second signals.

Claim 14: The battery monitoring system of claim 8, wherein the sensor device further includes a first antenna,
wherein the monitoring device includes a second antenna, and
wherein the monitoring device transmits the first signal to the sensor device and receives the plurality of second signals from the sensor device, through the first antenna and the second antenna.

Claim 17: A battery monitoring method by at least one processor, the battery monitoring method comprising:
transmitting, via a transceiving circuit, a first signal from a monitoring device to a plurality of sensors attached to a battery;
receiving a plurality of second signals corresponding to surface acoustic wave (SAWs) which are generated differently, based on the transmitted first signal, depending on a plurality of states of a temperature state of the battery, a pressure state of the battery, and an electrolyte leakage state of the battery; and
outputting information corresponding to a plurality of states of a temperature, pressure, and an electrolyte leakage of the battery by analyzing the second signals,
wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I-III, as set forth in the Office Action dated August 20, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III is withdrawn. Claims 8-20, directed to nonelected Groups II-III no longer withdrawn from consideration because the amended independent claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed April 26, 2021 with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a battery device comprising, among additional limitations, 
a battery;
a flexible printed circuit board (FPCB) attached to the battery;
a plurality of sensors mounted on the FPCB; and
a transceiving circuit configured to transmit a signal received from a monitoring device to the plurality of sensors and to transmit signals received from the plurality of sensors to the monitoring device,
wherein the FPCB includes an insulator layer, a ferrite, and a bonding layer,

wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors. 
The closest prior art is considered to be Mensah-Brown (US PGPub 2016/0084911) in view of Vossmeyer et al. (US PGPub 2007/0229294), Mensah-Brown et al. (US PGPub 2017/0331160), hereinafter Mensah-Brown '160, Kim et al. (KR 2013-0129040, see also EPO machine generated English translation provided with the Office Action dated 02/25/2021), Rejman et al. (DE 10-2016-203422, where US PGPub 2018/0040927 has been relied on as an English translation), Baek (US PGPub 2015/0155545), and Endo (JP 2000-077831, see also EPO machine generated English translation provided with the Office Action dated 02/25/2021), with evidence provided by Beghi (Modeling and Measurement Methods for Acoustic Waves and for Acoustic Microdevices, see NPL provided with the Office Action dated 05/27/2020).
Regarding Claim 1, modified Mensah-Brown discloses substantially all of the limitations as set forth in the prior Office Action dated 02/25/2021.
While modified Mensah-Brown discloses wherein the plurality of sensors are attached to the battery ([0029], 801 in Fig. 8 of Mensah-Brown), modified Mensah-Brown remains silent regarding how the plurality of sensors are attached to the battery.
Thus, modified Mensah-Brown does not disclose 
a flexible printed circuit board (FPCB) attached to the battery;
the plurality of sensors mounted on the FPCB;

wherein the bonding layer bonds the FPCB onto an outer surface of the battery, and the ferrite is layered between the bonding layer and the insulator layer and prevents signals from affecting the battery.
Rejman teaches a battery device having a simplified assembly ([0005]). Specifically, Rejman teaches in Fig. 8 a flexible printed circuit board (FPCB) (812) attached to a battery (see battery cells 400) having a plurality of sensors (818) mounted on the FPCB (812) ([0050]). In this way, the complexity of the cabling and/or the number of soldered connections inside the battery device can be reduced, thus reducing the assembly outlay and costs, consequently making the battery device more robust and longer-lived ([0050]).
It would have been obvious to one of ordinary skill in the art to utilize a flexible printed circuit board (FPCB) in the battery device of modified Mensah-Brown, such that the FPCB is attached to the battery of modified Mensah-Brown and the plurality of sensors of modified Mensah-Brown are mounted on the FPCB, as taught by Rejman, in order to successfully attach the plurality of the sensors to the battery, as desired by modified Mensah-Brown while reducing the complexity of the cabling and/or the number of soldered connections inside the battery device, thereby reducing the assembly outlay and costs and consequently making the battery device more robust and longer-lived, wherein a skilled artisan would have reasonable expectation that the sensors of modified Mensah-Brown could successfully be mounted on a FPCB.
However, modified Mensah-Brown remains silent regarding the materials of the FPCB (812 of Rejman) and consequently does not disclose wherein the FPCB includes an insulator 
Endo teaches in Fig. 2 a circuit boarding comprising an insulator layer (2B, second resin layer) and a ferrite (2A, first resin layer) wherein the ferrite is layered below the insulator layer (2B) (P3, L100-109). Specifically, Endo teaches wherein the ferrite provides an electromagnetic shielding effect (P3, L103-106). This protects the circuit board from noise, thereby avoiding malfunction (P3, L106-109) (i.e. prevents signals from affecting the battery).
Furthermore, Baek teaches wherein a flexible printed circuit board (FPCB) (300) may be attached to a battery (100) via a bonding layer (adhesive layer) ([0054]). Specifically, Baek teaches wherein the bonding layer bonds the FPCB (300) onto an outer surface of the battery (100) ([0054]).
It would have been obvious to one of ordinary skill in the art to utilize a ferrite in the FPCB of modified Mensah-Brown, such that the ferrite is layered below the insulator layer, as taught by Endo, in order to provide an electromagnetic shielding effect so as to protect the FPCB from noise, thereby avoiding malfunction.
Furthermore, it would have been obvious to one of ordinary skill in the art to include a bonding layer in the FPCB of modified Mensah-Brown, wherein the bonding layer bonds the FPCB to an outer surface of the battery of modified Mensah-Brown, as taught by Baek, and consequently the ferrite is layered between the bonding layer and the insulator layer, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation 
Modified Mensah-Brown further discloses in Fig. 2 of Mensah-Brown a transceiving circuit (204 of Mensah-Brown) configured to transmit signals received from the plurality of sensors (220 of Mensah-Brown) to the monitoring device (208 of Mensah-Brown) ([0029] of Mensah-Brown).
Specifically, modified Mensah-Brown discloses wherein the transceiving circuit (204 of Mensah-Brown) may communicate with the plurality of sensors (220 of Mensah-Brown) that sense a physical property of the battery and produce a signal that can be received by the transceiving circuit (204 of Mensah-Brown) and further sent to the monitoring device (208 of Mensah-Brown), which controls the flow of current into and out of the battery ([0029]-[0030] of Mensah-Brown).
In other words, modified Mensah-Brown discloses wherein communication between the transceiving circuit (204 of Mensah-Brown) and the plurality of sensors (220 of Mensah-Brown) is unidirectional (Fig. 2, [0029]-[0030] of Mensah-Brown).
Consequently, modified Mensah-Brown does not disclose the transceiving circuit configured to transmit a signal received from the monitoring device to the plurality of sensors, wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors.
The Examiner notes that the instant specification discloses wherein the each of the plurality of SAW sensors generates, when receiving a signal from the monitoring device, a SAW corresponding to the received signal (P5, L21-25). Specifically, the transceiving circuit includes a 
It would not have been obvious to one of ordinary skill in the art to configure the transceiving circuit of modified Mensah-Brown to transmit a signal received from the monitoring device to the plurality of sensors, wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors, as called for in the claimed invention, as such a configuration was not disclosed, taught, or suggested by the prior art as a way to generate a SAW signal from the sensors while successfully reducing interference caused in the process of transmitting the signal to a plurality of sensors.
In light of the above, the closest prior art does not disclose, teach, suggest, or render obvious the claim limitation “a transceiving circuit configured to transmit a signal received from a monitoring device to the plurality of sensors and to transmit signals received from the plurality of sensors to the monitoring device, wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors” in combination with all of the other claim limitations taken as a whole.
Claims 4 and 6-7 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Claim 8 recites substantially similar limitations as set forth in Claim 1 and specifically reciting a transceiving circuit configured to transmit a signal received from a monitoring device Claim 8 is allowable for the reasons set forth above.
Claims 9-16 are dependent on Claim 8 and therefore are allowable for the reasons set forth above.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 17 is directed to a battery monitoring method by at least one processor comprising, among additional limitations, 
transmitting, via a transceiving circuit, a first signal from a monitoring device to a plurality of sensors attached to a battery;
receiving a plurality of second signals corresponding to surface acoustic wave (SAWs) which are generated differently, based on the transmitted first signal, depending on a plurality of states of a temperature state of the battery, a pressure state of the battery, and an electrolyte leakage state of the battery; and
wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors.
The closest prior art is considered to be Mensah-Brown (US PGPub 2016/0084911) in view of Vossmeyer et al. (US PGPub 2007/0229294).
Regarding Claim 17, Mensah-Brown discloses in Fig. 2 
a transceiving circuit (204) in communication with a monitoring device (208) and a plurality of sensors (220) attached to a battery ([0029]);

Mensah-Brown further discloses a desire to monitor for healthy battery operation ([0003]-[0008]). Specifically, Mensah-Brown discloses wherein a number of parameters that may be measured by the SAW sensors (220) in order to monitor the state of the battery ([0006]) and therefore Mensah-Brown is not particularly limited regarding the specific parameter being measured.
However, Mensah-Brown does not disclose a second signal corresponding to surface acoustic wave (SAWs) which are generated based on an electrolyte leakage state of the battery.
Vossmeyer teaches a battery leakage detection system (Title) comprising sensors, wherein the sensor can be a surface acoustic wave (SAW) device ([0015]). Specifically, Vossmeyer teaches wherein the SAW device can be used to detect electrolyte leaking from a defective battery ([0060]-[0061]).
It would have been obvious to one of ordinary skill in the art to utilize a SAW sensor in the plurality of sensors of Mensah-Brown to generate a second signal based on an electrolyte leakage state of the battery, as taught by Vossmeyer, as such is a known parameter in the art to monitor for healthy battery operation and therefore the skilled artisan would have reasonable expectation that the SAW sensors of Mensah-Brown would successfully be able to do so, as desired by modified Mensah-Brown. 
Modified Mensah-Brown further discloses in Fig. 2 of Mensah-Brown wherein the transceiving circuit (204 of Mensah-Brown) may communicate with the plurality of sensors (220 
In other words, modified Mensah-Brown discloses wherein communication between the transceiving circuit (204 of Mensah-Brown) and the plurality of sensors (220 of Mensah-Brown) is unidirectional (Fig. 2, [0029]-[0030] of Mensah-Brown).
Consequently, modified Mensah-Brown does not disclose transmitting, via a transceiving circuit, a first signal from a monitoring device to a plurality of sensors attached to a battery; receiving a plurality of second signals corresponding to surface acoustic wave (SAWs) which are generated differently, based on the transmitted first signal; wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors.
The Examiner notes that the instant specification discloses wherein the each of the plurality of SAW sensors generates, when receiving a signal from the monitoring device, a SAW corresponding to the received signal (P5, L21-25). Specifically, the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors in order to reduce interference caused in the process of transmitting the signal to a plurality of sensors (P6, L1-6).
It would not have been obvious to one of ordinary skill in the art to configure the transceiving circuit of modified Mensah-Brown to transmit a signal received from the monitoring device to the plurality of sensors, wherein the transceiving circuit includes a 
In light of the above, the closest prior art does not disclose, teach, suggest, or render obvious the claim limitation “a transceiving circuit configured to transmit a signal received from a monitoring device to the plurality of sensors and to transmit signals received from the plurality of sensors to the monitoring device, wherein the transceiving circuit includes a transmission line configured to split the signal from the monitoring device at one node and transmit split signals to the plurality of sensors” in combination with all of the other claim limitations taken as a whole.
Claims 18-20 are dependent on Claim 17 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 29, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725
June 30, 2021